DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 13-14 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant presents “at least one processor” on line 2 and then on lines 5 and 9, refers to “the processor”.  Applicant should correct both instances of “the processor” to state “the at least one processor” instead. Additionally, claim 1 also refers to both “at least one external communications interface” on line 8 and then “the external communication interface” on line 14.
Regarding claim 2, applicant presents “at least one non-volatile memory” on line 4 of claim 1 but then refers to “the non-volatile memory” on lines 1-2 in claim 2.  Additionally, applicant similarly does the same with “the external communication interface” on lines 2-3 in claim 2.
Regarding claims 3-6 and 8, applicant refers to “the non-volatile memory” and/or “the external communication interface” and they should be corrected as presented above.
Regarding claim 13, applicant presents “at least one external communications interface” on lines 7-8, then on line 9 refers to “the external communications interface”.  This should be corrected as presented above.
Regarding claim 14, applicant presents “at least one auxiliary processor” on line5, then on lines 7 and 9 refers to “the auxiliary processor”.  This should be corrected as presented above.
Regarding to claim 17, applicant refers to “the communications interface” but it is unclear if that refers to the “internal communications interface” or “the at least one external communications interface”. 
Regarding claim 18, applicant presents “at least one processor” on line 2 and then recited “the processor” on lines 5 and 7.  In addition, applicant also recites “the particle counter” on lines 9 and 11 which should be corrected to “the optical particle counter” as originally stated on line 1.
Regarding claim 19, “the particle counter” should be corrected to “the optical particle counter”.
Applicant is encouraged to review the claims to ensure no further labeling issues remain.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huo JP5005704 in view of Nass PGPUB 200800579311.
Referring to claim 9, Huo teaches the particle counter comprising: 
a non-volatile memory for storing program code and configured to allow read/write operations from an external device [pg. 5].
a particle sensor that counts particles [pg. 5].
receive an update from an external device through a network communication interface, wherein the update updates a stored program code [pg. 5].
In summary, Huo teaches a particle counter which includes an NVRAM to store instructions for execution by a processor for particle measurement and analysis.  In addition, the software/firmware for particle sensor for performing the particle measurement and analysis may be updated.  It is additionally taught that the software for particle measurement and analysis may be downloaded by a computing device 110-1 over a network from computing device 110-2 to be provided to the particle counter.  
While Huo teaches the invention substantially as claimed above, it is not explicitly taught that the update is received via microcontroller or that the update is received as an image.  While it is technically possible that the computing device 110-1 can access the NVRAM directly on the particle counter to perform the update without help from the particle counter, the examiner is taking official notice that it is well known in the art that devices can include their own processors/controllers for performing reading/writing on their own local memories.  It would have been obvious to try having the particle counters own processor/ASIC update its software/firmware received from computing device 110-1 because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
Nass teaches updating software or firmware can be communicated as images amongst other formats [0021].  It would have been obvious to try sending the software/firmware updates as images because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
Referring to claim 10, Huo teaches the particle counter including NVRAM [pg. 5].  Inherently, it must exist either internal or external to the processor.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huo and Nass as applied to claims 9-10 above, and further in view of Guo2 PGPUB 2013/0270287.
Referring to claim 11, while Huo and Nass teach the invention substantially as claimed above, it is not explicitly taught to include a second microcontroller in communication with a first. Guo teaches a particle counter comprising two controllers which are in communication with one another [0012].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Guo into the Zhang-Nass combination because Guo provides a way to confirm an accurate count by having the second controller compare its count value to the received count from the first controller [0003 and 0012].
Referring to claim 12, Nass teaches the update could be initiated automatically or by a user wherein the update could initiate from a terminal (i.e. external device) in communication with the component (i.e. particle counter as interpreted in the Huo-Nass combination) or from the component itself [0030]. In addition, Guo requires multiple counters operating in a similar manner so that a second counter could confirm a count from a first counter. Therefore, it should be apparent that in the Huo-Nass-Guo combination, if one counter were updated/upgraded, it would be necessary to further update/upgrade the second counter so that they could maintain like functionality thus ensuring the second counter could confirm the result received from the first
counter.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either individually or in combination, a particle counter which receives updated software via external communication interface for updating the particle counter user interface; initiating a bootloader session for installing a remote diagnostic, troubleshooting operation or new code including a user-customization of the particle counter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        12/6/22


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant
        2 Cited by applicant